Citation Nr: 0506379	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  97-06 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
including as due to an undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches, including as due to an undiagnosed 
illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
breathing problems, including as due to an undiagnosed 
illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
irritation, including as due to an undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for eye 
problems, including as due to an undiagnosed illness. 

6.  Entitlement to an effective date, prior to June 17, 1996, 
for an initial 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June 1988 to September 1988.  He served on wartime active 
duty from November 1990 to May 1991 to include the Southwest 
Asia theater of operations during the Persian Gulf War.

This matter is on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The RO denied 
service connection for skin, breathing and eye problems, 
including as due to an undiagnosed illness.  The RO granted 
service connection for PTSD and assigned a 10 percent rating 
effective May 27, 1993.  The veteran appealed the initial 
rating determination and the RO in July 1998 granted a 100 
percent evaluation from June 17, 1996.  

The RO also denied service connection for undiagnosed illness 
manifested by seizure disorder and migraine headaches.  As 
the Board noted in its prior remand, the veteran perfected 
his appeal on these issues by submitting a timely substantive 
appeal or a statement that may be liberally construed as a 
timely substantive appeal.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  See for example Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  Accordingly, in the April 2003 remand 
the Board recharacterized the issues for appellate review as 
noted on the title page.

The Board observes that the Persian Gulf Registry examination 
recently added to the record included the diagnosis of 
chronic fatigue syndrome.  This is a disorder characterized 
as a chronic unexplained multisymptom illness under 38 C.F.R. 
§ 3.317.  There has not been an initial RO adjudication of a 
claim, although this evidence reasonably raises the issue.  
The matter is referred to the RO for initial consideration.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of service connection for a seizure disorder and 
for a skin disorder, including as due to an undiagnosed 
illness on a de novo basis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
breathing problems identified as asthma, skin irritation, and 
eye problems identified as blepharitis and nerve fiber layer 
hemorrhage of the right eye, including as due to an 
undiagnosed illness, and service connection for migraine 
headaches when it issued an unappealed rating decision in 
June 1995.

2.  Evidence submitted since the June 1995 rating decision 
regarding breathing problems, eye problems and migraine 
headaches does not bear directly and substantially upon the 
issue of entitlement to service connection for these 
disorders, including as due to an undiagnosed illness, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claims.



3.  Evidence submitted since the June 1995 rating decision 
regarding skin irritation does bear directly and 
substantially upon the issue of entitlement to service 
connection for this disorder, including as due to an 
undiagnosed illness, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  PTSD was productive of total social and industrial 
impairment from May 27, 1993.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1995 rating decision 
wherein the RO denied entitlement to service connection for 
breathing problems identified as asthma, and eye problems 
identified as blepharitis and nerve fiber layer hemorrhage of 
the right eye, including as due to undiagnosed illness, and 
service connection for migraine headaches is not new and 
material, and the veteran's claims for those benefits have 
not been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
3.160(d), 20.1103 (2004).

2.  Evidence submitted since the June 1995 rating decision 
wherein the RO denied entitlement to service connection for 
skin irritation, including as due to an undiagnosed illness, 
is new and material, and the veteran's claim for that benefit 
has been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 
5108; 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160(d), 
20.1103.

3.  The criteria for an effective date for a 100 percent 
evaluation for PTSD retroactive to Mat 27, 1993, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.7, 4.130, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996); 38 C.F.R. 
§§ 3.102, 3,159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are unremarkable except for a 
complaint of wheezing in August 1988 shown on a medical 
examination for separation from ACDUTRA and listed as right 
basilar inspiration wheezes and rhonchi.  No pertinent 
findings were noted in an April 1991 examination, and in May 
1991 it was noted the veteran was screened and found fit for 
reserve service.

There is no reference to any of the claimed disorders on the 
initial VA examination in 1991.  A March 1994 VA clinical 
record entry noted diagnoses of chronic obstructive pulmonary 
disease and the veteran being on home oxygen for two years.  
Other VA records dated in 1994 mention the veteran's history 
of respiratory symptoms after he returned from the Persian 
Gulf and show the assessment of asthma versus anxiety.  

VA examination in September 1994 noted bleparitis and (nerve 
fiber layer) NFL hemorrhage of the right eye.  Dermatology 
evaluation disclosed multiple areas of burning and post 
inflammatory hyperpigmentation and callus thickening of the 
knuckle pads left hand, dermatofibroma left buttocks and mild 
atopic dermatitis of the lower extremities.  The examiner 
noted the veteran temporally related this to Persian Gulf 
exposure to pyridostigmine bromide.  The head, face and neck 
were described as normal.

The RO in June 1995 on rating action noted the evidence was 
negative for migraine, that breathing problems were the 
result of asthma, a known clinical diagnosis, and the 
disorder was not shown to be related to service.  As for the 
skin it was noted the disability was the result of atopic 
dermatitis, a known clinical diagnosis, and not related to 
service.  The eye problems were related to known clinical 
diagnoses of blepharitis and NFL hemorrhage, neither related 
to service.  The RO issued notice in July 1995.  

In May 1996 the veteran referred to breathing problems and 
skin rashes.  The RO sent him a development letter in May 
1996 seeking information, medical and nonmedical in nature.  
The representative reported no more information could be 
obtained from the veteran.  

A December 1994 eye clinic report notes decreased vision of 
unclear etiology and no objective findings.  The February 
1995 eye evaluation noted hyperopic astigmatism, question 
malingering versus reactive amblyopia.  Psychiatric clinical 
reports in early 1995 noted the veteran complaining of 
seizures and breathing problems.  Other VA clinical records 
though 1995 mention chronic obstructive pulmonary disease.

In October 1996 the veteran requested reconsideration of 
service connection for headaches, eye condition 
(blepharitis), asthma and a skin condition, claiming these 
were manifested within the presumptive period.  VA hospital 
reports in 1996 mention asthma. 

The RO rating decision in September 1997 wherein it denied 
service connection for breathing problems, skin irritation 
and eye problems, noted the service medical records were 
negative for any of them, and that review under guidelines 
for undiagnosed illness claims warranted no change in the 
prior determination.  

VA outpatient clinical records and hospital summaries in 1996 
and 1997 received subsequent to the rating decision mention 
asthma and seizures primarily.  

A copy of the Persian Gulf Registry examination completed in 
August 1994 was received and it showed definite diagnoses of 
asthmatic bronchitis, PTSD and chronic fatigue and low back 
syndrome.  The examination noted chronic eczema of the 
extremities and chronic fatigue syndrome.  

The VA general medical examination in April 1998 noted the 
veteran had a four-year history of seizures and severe 
migraine and frequent asthmatic attacks.  The skin showed dry 
scaly lesions in the upper extremity and a complaint of 
pruritis.  

There was no scar or deformity of the head noted.  His vision 
appeared normal and he had no retinopathy.  There was no 
audible wheezing or rales, but decreased breath sounds in the 
lung bases.  The diagnoses included migraine headaches, 
respiratory disorder, asthmatic type with pleural effusion, 
and dry pruritis associated with dry scaly skin.  

Extensive VA clinical records from 1998 through 2004 were 
received that show references to asthma and chronic 
obstructive pulmonary disease.  A September 2002 list of 
active problems includes skin disorder not otherwise 
specified, asthma and migraine.  There was no eye disorder 
listed.


PTSD

The VA hospitalization that began on May 20, 1993, shows 
discharge diagnoses included organic affective disorder, rule 
out PTSD, and the GAF was listed as 30/70.  The veteran was 
having considerable mood swings and he was referred for a 
PTSD evaluation related to Gulf War stressors.  The June 1994 
psychiatry reports note he was unemployed for more than a 
year, had been an inpatient for PTSD, and reported an 
inability to concentrate.  Another examiner at the time noted 
he had poor insight, fair judgment, poor short-term memory, 
depressed mood and anxious affect, and was unable to maintain 
eye contact.  The assessment was rule out schizophrenia.  

The psychiatry examiner in September 1994 noted the veteran 
reported severe irritability and headache, with concentration 
impaired to the point of gross confusion at times.  
Reportedly in 1993 he lost his job because of impaired 
concentration and he reported being unable to function in 
attempting college.  He felt too distracted to drive safely 
and rarely went out.  He was alert, oriented and cooperative, 
and appeared very restless which it was felt was in part 
related to neuroleptic medication.  His attention, hygiene 
and grooming were described as adequate.  His affect was 
blunted in range and he appeared tense with some pressured 
speech.  He spoke of auditory hallucinations, and he appeared 
to have limited insight.  The psychiatric diagnosis was PTSD.

The accompanying psychology evaluation noted the veteran's 
inability to work since a psychiatric hospitalization in 
1993.  He continuously rocked back and forth, and his affect 
was flat.  He showed a number of positive symptoms for PTSD.  
The examiner stated that the testing was deemed invalid, but 
he presented a symptom pattern that generally suggested the 
diagnosis of PTSD.  The psychologist felt he had current 
significant social and industrial impairment, and that he may 
improve.   

Other VA outpatient reports from August and September 1994 
note PTSD and a GAF of 40.  An August 1995 clinical record 
entry noted PTSD and other psychiatric diagnoses, and that 
the veteran had been depressed, fatigued overwhelmed, and 
unable to work.  He was having frequent nightmares recently.  
He reportedly was very stressed by combat memories.  Another 
contemporaneous report noted he was more withdrawn and 
isolated with more nightmares and flashbacks of the war.  He 
apparently had been admitted to a treatment program in August 
1995, according to a clinical record entry dated late in 
1995.

The report of VA hospitalization that began on June 17, 1996, 
shows the diagnosis of PTSD, that the veteran was moderately 
to severely depressed on admission, and that his PTSD 
symptoms and depression had severely worsened.  He remained 
hospitalized for 22 days.  He was readmitted for PTSD in 
November 1996 and remained hospitalized for 41 days, and his 
overall impairment from PTSD was described as severe.  

The RO in September 1997 granted service connection for PTSD 
with assignment of an initial 10 percent rating effective May 
27, 1993.  The rating board granted periods of temporary 
total disability for periods of VA hospitalization that began 
in June 1996 and November 1996.  

The record shows the veteran was hospitalized again for PTSD 
for 139 days beginning in July 1996, and for 17 days 
beginning in February 1997, where the diagnoses included rule 
out PTSD.  A VA examiner in April 1998 noted he was socially 
withdrawn and isolated, and had a depressed mood and blunted 
affect.  He was tense and hypervigilant.  

PTSD was characterized as severe.  The veteran had more 
floridly psychotic symptoms in addition to those of PTSD that 
were felt to be a disintegration precipitated by the trauma 
experienced.  The clinician noted that he had been 
recurrently hospitalized and appeared totally disabled with 
respect to work and relationships.  The diagnosis was PTSD 
and the GAF was 20.  

In July 1998 the RO granted a 100 percent evaluation for PTSD 
from June 17, 1996, finding that this date was the earliest 
date that a factually ascertainable increase in disability 
had occurred.  


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).



When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it 

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in connection 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
not applicable in this case because the veteran's claim was 
filed several years before August 29, 2001, the effective 
date of the amendment; specifically he filed his claim in May 
1996.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of
Substantiating the claim.  38 C.F.R. § 3.156(a) (2004).
General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for bronchiectasis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Persian Gulf War

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

`(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--
`(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
`(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).
`(2) For purposes of this subsection, the term `qualifying 
chronic disability' means a chronic disability resulting 
from any of the following (or any combination of any of 
the following):
`(A) An undiagnosed illness.
`(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.
               `(C) Any diagnosed illness that the Secretary 
determines in regulations  prescribed under subsection (d) 
warrants a presumption of service-connection.'.

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time 
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War. 

(c)(1) Whenever the Secretary determines under section 
1118(c) of this title that a presumption of service 
connection for an undiagnosed illness (or combination of 
undiagnosed illnesses) previously established under this 
section is no longer warranted - 

Subsection (c)(1) of such section is amended--in the 
matter preceding subparagraph (A), by striking `for an 
undiagnosed illness (or combination of undiagnosed 
illnesses)'; and in subparagraph (A), by striking `for 
such illness (or combination of illnesses)'.

(A) a veteran who was awarded compensation under this section 
for such illness (or combination of illnesses) on the basis 
of the presumption shall continue to be entitled to receive 
compensation under this section on that basis; and 

(B) a survivor of a veteran who was awarded dependency and 
indemnity compensation for the death of a veteran resulting 
from the disease on the basis of the presumption before that 
date shall continue to be entitled to receive dependency and 
indemnity compensation on that basis. 

(2) This subsection shall cease to be effective 10 years 
after the first day of the fiscal year in which the National 
Academy of Sciences submits to the Secretary the first report 
under section 1603 of the Persian Gulf War Veterans Act of 
1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

(d)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid. (B) A 
description of the illnesses for which compensation under 
this section may be paid. (C) A description of any relevant 
medical characteristic (such as a latency period) associated 
with each such illness. 

(e) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(f) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
`(1) Fatigue.
`(2) Unexplained rashes or other dermatological signs 
or symptoms.
`(3) Headache.
`(4) Muscle pain.
`(5) Joint pain.
`(6) Neurological signs and symptoms.
`(7) Neuropsychological signs or symptoms.


`(8) Signs or symptoms involving the upper or lower 
respiratory system.
`(9) Sleep disturbances.
`(10) Gastrointestinal signs or symptoms.
`(11) Cardiovascular signs or symptoms.
`(12) Abnormal weight loss.
                  (13) Menstrual disorders.'.


`(h)(1) If the Secretary determines with respect to a 
medical research project sponsored by the Department that 
it is necessary for the conduct of the project that 
Persian Gulf veterans in receipt of compensation under 
this section or section 1118 of this title participate in 
the project without the possibility of loss of service 
connection under either such section, the Secretary shall 
provide that service connection granted under either such 
section for disability of a veteran who participated in 
the research project may not be terminated. 

Except as provided in paragraph (2), notwithstanding any 
other provision of law any grant of service-connection 
protected under this subsection shall remain service-
connected for purposes of all provisions of law under this 
title.

`(2) Paragraph (1) does not apply in a case in which--
`(A) the original award of compensation or service 
connection was based on fraud; or
`(B) it is clearly shown from military records that 
the person concerned did not have the requisite 
service or character of discharge.
       (3) The Secretary shall publish in the Federal 
Register a list of medical research projects sponsored by the 
Department for which service connection granted under this 
section or section 1118 of this title may not be terminated 
pursuant to paragraph (1).  38 U.S.C.A. § 1117, as amended by 
Pub. L. 107-103, secs. 202(a), (b)(1), (d)(1) and 203(a), 115 
Stat. 988, 989, effective March 1, 2002. 

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 
In Sec. 3.317, paragraph (a)(1)(i) is amended by removing 
"December 31, 2001" and adding, in its place, "December 
31, 2006". 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. 

The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317, as amended effective November 9, 2001 at 
66 Fed. Reg: 56614-56615 (November 9, 2001). 

Presumptions of service connection for illnesses associated 
with service in the Persian Gulf during the Persian Gulf War. 
(a)(1) For purposes of section 1110 of this title, and 
subject to section 1113 of this title, each illness, if any, 
described in paragraph (2) shall be considered to have been 
incurred in or aggravated by service referred to in that 
paragraph, notwithstanding that there is no record of 
evidence of such illness during the period of such service. 

(2) An illness referred to in paragraph (1) is any diagnosed 
or undiagnosed illness that - (A) the Secretary determines in 
regulations prescribed under this section to warrant a 
presumption of service connection by reason of having a 
positive association with exposure to a biological, chemical, 
or other toxic agent, environmental or wartime hazard, or 
preventive medicine or vaccine known or presumed to be 
associated with service in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; and 
(B) becomes manifest within the period, if any, prescribed in 
such regulations in a veteran who served on active duty in 
that theater of operations during that war and by reason of 
such service was exposed to such agent, hazard, or medicine 
or vaccine. 

(3) For purposes of this subsection, a veteran who served on 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and has an illness described in 
paragraph (2) shall be presumed to have been exposed by 
reason of such service to the agent, hazard, or medicine or 
vaccine associated with the illness in the regulations 
prescribed under this section unless there is conclusive 
evidence to establish that the veteran was not exposed to the 
agent, hazard, or medicine or vaccine by reason of such 
service. 

`(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.'.  (b)(1)(A) Whenever the Secretary makes a 
determination described in subparagraph (B), the Secretary 
shall prescribe regulations providing that a presumption 
of service connection is warranted for the illness covered 
by that determination for purposes of this section. 

(B) A determination referred to in subparagraph (A) is a 
determination based on sound medical and scientific evidence 
that a positive association exists between - (i) the exposure 
of humans or animals to a biological, chemical, or other 
toxic agent, environmental or wartime hazard, or preventive 
medicine or vaccine known or presumed to be associated with 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; and (ii) the occurrence of a diagnosed 
or undiagnosed illness in humans or animals. 

(2)(A) In making determinations for purposes of paragraph 
(1), the Secretary shall take into account - (i) the reports 
submitted to the Secretary by the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998; and (ii) all other sound medical and scientific 
information and analyses available to the Secretary. (B) In 
evaluating any report, information, or analysis for purposes 
of making such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review. 

(3) An association between the occurrence of an illness in 
humans or animals and exposure to an agent, hazard, or 
medicine or vaccine shall be considered to be positive for 
purposes of this subsection if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association. 

(c)(1) Not later than 60 days after the date on which the 
Secretary receives a report from the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998, the Secretary shall determine whether or not a 
presumption of service connection is warranted for each 
illness, if any, covered by the report. 

(2) If the Secretary determines under this subsection that a 
presumption of service connection is warranted, the Secretary 
shall, not later than 60 days after making the determination, 
issue proposed regulations setting forth the Secretary's 
determination. 

(3)(A) If the Secretary determines under this subsection that 
a presumption of service connection is not warranted, the 
Secretary shall, not later than 60 days after making the 
determination, publish in the Federal Register a notice of 
the determination. The notice shall include an explanation of 
the scientific basis for the determination. 

(B) If an illness already presumed to be service connected 
under this section is subject to a determination under 
subparagraph (A), the Secretary shall, not later than 60 days 
after publication of the notice under that subparagraph, 
issue proposed regulations removing the presumption of 
service connection for the illness. 

(4) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance. 

(d) Whenever the presumption of service connection for an 
illness under this section is removed under subsection (c) - 
(1) a veteran who was awarded compensation for the illness on 
the basis of the presumption before the effective date of the 
removal of the presumption shall continue to be entitled to 
receive compensation on that basis; and (2) a survivor of a 
veteran who was awarded dependency and indemnity compensation 
for the death of a veteran resulting from the illness on the 
basis of the presumption before that date shall continue to 
be entitled to receive dependency and indemnity compensation 
on that basis.  

(e) Subsections (b) through (d) shall cease to be effective 
10 years after the first day of the fiscal year in which the 
National Academy of Sciences submits to the Secretary the 
first report under section 1603 of the Persian Gulf War 
Veterans Act of 1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

38 U.S.C.A. § 1118. (Added Pub. L. 105-277, div. C, title 
XVI, Sec. 1602(a)(1), Oct. 21, 1998, 112 Stat. 2681-742.); as 
amended by Pub. L. 107-103, secs. 202(b)(2), (d)(1), 115 
Stat. 989, effective March 1, 2002. 

As required by law, the Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of Veterans Affairs, 
under the authority granted by the Persian Gulf War Veterans 
Act of 1998, Pub. L. 105-277, 112 Stat. 2681-742 through 
2681-749 (codified at 38 U.S.C. 1118), and the Veterans 
Programs Enhancement Act of 1998, Pub. L. 105- 368, 112 Stat. 
3315, has determined that there is no basis to establish a 
presumption of service connection for any disease based on 
service in the Persian Gulf during the Persian Gulf War. 66 
Fed. Reg. 35702-357 (July 6, 2001).


SUMMARY: In a notice published July 6, 2001 (66 FR 35702-
35710), we stated in the SUMMARY paragraph, "As required by 
law, the Department of Veterans Affairs (VA) hereby gives 
notice that the Secretary of Veterans Affairs, under the 
authority granted by the Persian Gulf War Veterans Act of 
1998, Pub. L. 105-277, 112 Stat. 2681-742 through 2681-749 
(codified at 38 U.S.C. 1118), and the Veterans Programs 
Enhancement Act of 1998, Pub. L. 105-368, 112 Stat. 3315, has 
determined that there is no basis to establish a presumption 
of service connection for any disease based on service in the 
Persian Gulf during the Persian Gulf War."

The purpose of this notice is to clarify that the September 
7, 2000, National Academy of Sciences (NAS) report entitled 
"Gulf War and Health, Volume 1. Depleted Uranium, Sarin, 
Pyridostigmine Bromide, Vaccines" covered only those items. 

This notice also is to clarify that VA's July 6, 2001, notice 
was intended to convey to the public that the Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
had determined only that, at that time, there was no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  66 Fed. Reg. 58784-58785 (November 23, 2001).


Increased Evaluation

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).




The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996.  A 10 percent evaluation 
under the old criteria was assigned where there was mild 
impairment of social and industrial adaptability.  

A 30 percent evaluation under the old criteria was assigned 
where there was definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was assigned upon a 
showing of considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability.  A 100 percent 
evaluation was assigned where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community and where there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, rendering the veteran demonstrably unable to 
obtain or retain employment.  

Note (1). Social impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all of the findings.  38 C.F.R. § 4.132, Code 9411 (1996) 
(General Rating Formula for Psychoneurotic Disorders); 
effective prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the CAVC stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  


In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis
Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a skin disorder and an 
earlier effective date for a 100 percent evaluation for PTSD 
has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought on appeal by the 
veteran, reopening his claim of service connection for a skin 
disorder and a full grant of the earlier effective date 
claim.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.

As for the issues of new and material evidence to reopen 
claims of service connection for breathing problems, eye and 
headache disorders, the Board is also satisfied that all 
necessary development has been completed.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the June 1995, September 1997 and July 
1998 rating decisions, the July 1998 Statement of the Case 
and the September 1998 and April 2004 Supplemental Statements 
of the Case cite the law and regulations that are applicable 
to the appeal and explain why the RO denied the claims.  The 
April 2004 Supplemental Statement of the Case set forth the 
text of the VCAA regulations.  

In addition, in May 2003, the RO sent letters to the 
appellant to explain the expanded VA notification and duty to 
assist obligations under the VCAA.  In particular, the letter 
advised him of the evidence needed to substantiate his claims 
and advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  

The letter further explained that the RO would help him 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the appellant 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  



In this case, the initial AOJ decision was made before May 
2003 when the RO issued a VCAA notice letter.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before there 
was notice of the VCAA and is pursuing further judicial 
review on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II, which essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

The timing of the VCAA notification letter did not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini II.  However, the CAVC in Pelegrini II has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

While a proper VCAA notice letter was not provided before the 
initial adjudication of the claim, the multiple subsequent 
notices and supplemental statements of the case have served 
to provide the requisite notice and to accord the appellant 
more than adequate opportunity to provide evidence and 
argument to support the claims.  

The appellant has had ample time in which to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to him.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to provide; (3) inform the 
claimant of the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
although the VCAA notice letter does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  As the Board has noted, the 
appellant has been afforded numerous opportunities to submit 
additional evidence.  Consequently, in the context of the 
entire record, the content requirements for a VCAA notice 
have been amply satisfied and that any error in not providing 
a timely notice to the appellant covering all content 
requirements is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

For example neither the veteran nor his representative have 
argued the SSA records are relevant to any issue other than 
the seizure disorder and it was expressly stated that SSA 
awarded a benefit for this disorder.

Accordingly, the requirements of the VCAA have been satisfied 
and further remand of the appeal for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).  


New & Material Evidence

The September 1997 and July 1998 RO determination as to 
whether evidence is "new and material" for purposes of 
reopening is subject to de novo adjudication by the Board.  
Barnett, supra.  This was noted in the prior Board remand and 
the issues were revised accordingly.  Therefore, regardless 
of the RO's action, the Board must initially address the 
question of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for skin, headaches, eye and breathing disorders.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  In 
this case, the amended definition of new and material 
evidence does not apply to the veteran's claim, which was 
received at the RO in 1996.

For the reasons set forth below, the Board finds that new and 
material evidence has been submitted regarding the claimed 
skin disorder.  The claim is therefore reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that there was an 
established clinical diagnosis, principally atopic dermatitis 
that obviously ruled out undiagnosed illness.  Moreover, the 
disorder was not linked to military service by competent 
evidence.  Additional medical evidence has been associated 
with the claims file since the June 1995 RO decision, and 
this additional evidence is clearly new and material because 
there is a reference to a skin disorder not otherwise 
specified in September 2002, which the Board views as 
competent medical evidence showing that the veteran has an 
undiagnosed skin problem of some sort that is an active 
problem.  

The record is otherwise unrevealing as to the unspecified 
skin disorder, but as such the Board will accept this 
notation as evidence of a disorder not having been associated 
with an established clinical diagnosis whereas previously the 
skin problem was associated with an established clinical 
diagnosis.  Thus, a skin problem may be present that was not 
previously accounted for.  There was also a vague description 
of an upper extremity lesion in the record but no formal 
diagnosis.

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the June 1995 RO decision 
contributes to a more complete picture of the circumstances 
surrounding the claimed skin disorder.  Hodge, supra.  
Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim.  Manio, supra

The basis of the prior final denial of the breathing 
disorder, headache and eye claims was that the disorders were 
either attributed to known clinical diagnoses in each 
instance, and that they could not be attributed to 
undiagnosed illness.  Furthermore, the disorders were not 
linked to military service by competent evidence.  

The additional evidence associated with the claims file since 
the 1995 RO decision is clearly not new and material.  In 
this regard, the Board notes that no medical professional 
expressed an opinion that the breathing problems, headaches 
or eye problems noted were related to military service on any 
basis.  

Thus the possibility that the veteran's eye, breathing 
disorder or headache disorder may have been associated with 
service is not substantiated by any competent opinion.  
Moreover, he has not been shown to suffer from a headache 
disorder, breathing disorder or eye disorder that has not 
been associated with an established diagnosed illness.  For 
example, the record shows essentially a continuation of the 
previously reported diagnoses for his breathing problem with 
asthma in the forefront.  There are references to migraine 
and amblyopia, neither being associated with his military 
service.  

This evidence is not material because it does not bear 
directly and substantially upon the issues at hand, and need 
not be considered in order to fairly decide the merits of the 
veteran's claims.  There is no question of presumably 
credible evidence, Justus, supra, on these matters and the 
evidence does not contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
disorders.  Hodge, supra.  Consequently, this evidence is not 
new and material evidence, such that the Board need not 
reopen the claims.  Manio, supra.


Initial Rating for PTSD

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
instructs that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase, but that in either case he is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
Further, "staged ratings" which are separate percentage 
evaluations for separate periods may be assigned on a facts 
found basis.  

Here the Board concludes that for the entire period from May 
1993 the veteran should receive a 100 percent evaluation for 
PTSD in view of the probative evidence contained in this well 
developed record.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).  Further, in evaluating the evidence and 
assigning relative probative weight, the Board has applied 
the benefit of the doubt rule liberally, as intended.  See 
38 C.F.R. §§ 3.102, 3.103(a).

Read liberally, the veteran's argument all along has been 
that he is totally disabled on account of his PTSD.  The 
Board observes that the rating scheme in effect prior to 
November 7, 1996 is for consideration as the veteran has 
received a 100 percent evaluation from June 1996.  This 
version of the rating scheme does not provide bright lines of 
demarcation between the various interval ratings.  

Further, the schedular evaluation of 100 percent was provided 
where there was a demonstrable inability to obtain or 
maintain employment.  This element was interpreted as an 
independent basis for the 100 percent schedular evaluation.  
See, for example, Johnson v. Brown, 7 Vet. App. 95 (1994).  
Also an alternative means of achieving a total schedular 
evaluation was available under section 4.16(c), a provision 
that is no longer in effect.  

The Board observes that the VA hospital summary from May 1993 
showed a GAF score of 30 on admission with expected 
improvement in that score at discharge.  There was a 
reference to considerable mood swings, irritability and 
violence.  The examiner in 1994 found a blunted affect and a 
tense and depressed appearance.  

The psychologist determined the veteran had significant 
social and industrial impairment, and it appears that the 
improvement hoped for never materialized.  That conclusion is 
supported with the GAF scores of 40 in reports later in 1994, 
as well the history of repeated hospitalizations.  The Board 
may reasonably conclude the veteran was more clearly totally 
disabled from any type of employment since 1993.  

The record at that time shows the veteran with an appreciable 
disability with the psychiatric disability in the forefront 
of disabling conditions.  Indeed, this evidence viewed 
liberally would support at least a severe disability on 
account of PTSD as the psychiatric assessments appear to show 
that PTSD was the disabling element from the standpoint of 
employment.  

Thus, in view of this evidence, which the Board finds highly 
probative, the Board will assign an initial 100 percent 
evaluation under the rating scheme then in effect from the 
May 1993 effective date for service connection.  The Board 
has not overlooked the other disorders the RO rated at the 
time with only PTSD service-connected.  However the benefit 
of the doubt rule is applicable in view of the evidence.  In 
the Board's view there is sufficient evidence of a total 
disability on a schedular basis as the record does not 
preponderate against finding that the veteran was 
demonstrably unable to obtain or retain employment on account 
of PTSD.  

The GAF scores reflected in the record are but one element in 
evaluating a disability but they do correspond with the 
examiner's assessment of impairment.  VA records show early 
on that PTSD warranted a GAF 40, and there was a GAF of 30 
that corresponded to a pronounced level of impairment that 
prompted hospitalization in May 1993.  The Board notes that 
the GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994-(DSM-IV)).  For example GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ion the 30-40 range reflect major impairment and 
inability to function.  See DSM-IV at 32.  

In summary the Board concludes that this evidence, overall, 
shows the veteran's psychiatric disability from May 1993 more 
closely reflects total disablement as contemplated in the 100 
percent evaluation criteria in effect prior to November 1996.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen claims of entitlement to service connection for a 
breathing disorder, eye disorder and migraine headaches, the 
appeal is denied.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
skin disorder, the appeal is granted to this extent only.

Entitlement to an effective date, for an initial 100 percent 
evaluation for PTSD retroactive to May 27, 1993, is granted, 
subject to the regulations governing the payment of monetary 
awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In May 2003 the RO issued a VCAA notice letter to the veteran 
regarding new and material evidence which substantially 
complies with Quartuccio, supra.  However, the veteran must 
receive a compliant letter for de novo consideration of the 
claim for a skin disorder and the claim for service 
connection for seizures in light of the development mandated 
herein.  

The record has several references to the veteran's receipt of 
benefits, apparently SSI-based, from the Social Security 
Administration (SSA) based on his seizures.  The records 
pertaining to such benefits have not been obtained and 
associated with the claims file.  They may provide 
significant medical evidence that may materially assist in 
the adjudication of the veteran's appeal on this issue as the 
records have been identified with this claim.

It appears from the record that the VA examiner in April 1998 
did not have the claims file when he rendered the diagnosis 
of seizure disorder.  This seems readily apparent as the 
report of VA hospitalization in May 1993 shows the final 
diagnoses included status post seizure disorder in childhood.  
However the complete record of this admission is not on file 
and there are conflicting statements in the seizure history 
elsewhere in the record.  

Contemporaneous clinical records in 1994 noted the veteran 
denied any history of head trauma or seizures or seizure 
disorder as a child.  Thus, the inconsistent presentation in 
the record supports another examination/opinion.  In 
addition, information regarding manifestations during the 
first year following his separation from service would assist 
in an informed determination.  A July 1998 record entry notes 
he gave a history of being hit in the back of the neck with a 
truck door in the Persian Gulf when he lost consciousness for 
a few moments, and also that he received SSI for seizures.  

Furthermore on this issue, and understandably of concern, the 
record shows the representative submitted a copy of clinical 
records dated from July to September "1990" that referred 
to seizures, migraine and asthma, that show an obvious 
attempt at alteration.  


For example, on a record bearing the date "7-10-90" there 
is a handwritten entry that the veteran's last PPD was in 
"Jan 96" in a shelter.  Another of the records dated 
"9/23/90" identified the veteran as age 28, and stated he 
had a seizure on "9/22/96".  His DD Form 214 shows the date 
of birth in 1968. 

Nevertheless, the possibility exists that earlier dated 
medical documentation may provide critical information as to 
true onset of his seizure disorder, given that a disorder of 
childhood is reported.  See, e.g., 38 C.F.R. § 4.1 (2004). 
("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  ("[F]ulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." 

Regarding a skin disorder, the RO should supplement the 
record with additional records that might shed light on the 
nature of the skin disorder described in September 2002 as 
not otherwise specified but not apparent from the more recent 
records on file.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
In this regard, the VBA AMC should issue 
a VCAA notice letter advising the veteran 
to submit all pertinent evidence in his 
possession which he feels connections a 
seizure disorder and a skin disorder to 
service.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for seizures prior to and 
since service and a skin disorder since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, in particular the 
complete record of the veteran's 
hospitalization in May 1993 at the 
Sepulveda, California VA Medical Center.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  The VBA AMC should contact the SSA 
and request that it provide all 
documentation utilized in awarding 
benefits based on the veteran's seizures, 
to include the administrative decision(s) 
granting such benefits, all of which 
should be associated with the claims 
file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special dermatological examination of the 
veteran by a dermatologist including on a 
contract/fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of any skin 
disorder(s) found and whether such is/are 
a manifestation of a disorder(s) of a 
known clinical diagnosis or manifestation 
of an undiagnosed illness.  The claims 
file, copies of the criteria under 
38 C.F.R. § 3.317 and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  The examiner must address the 
appropriate rating criteria in evaluating 
the disability.

Any opinions expressed the medical 
specialist must be accompanied by a 
complete rationale.

7.  The VBA AMC should arrange for a VA 
special neurological examination of the 
veteran by a neurologist including on a 
fee basis if necessary for the purpose of 
ascertaining the current nature, extent 
of severity and etiology of a seizure 
disorder(s) found.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that the 
veteran's seizure disorder began in 
service, or if preexisting service was 
aggravated thereby?

If the answer to the above question is in 
the negative, the examiner must be 
requested to opine when a seizure 
disorder began, specifically, is it at 
least as likely as not that any such 
disorder was manifested during the first 
post service year from May 1991 to May 
1992?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.


8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of service 
connection for a seizure disorder and a 
skin disorder, including as due to 
undiagnosed illness.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and may result in their denial.  38 C.F.R. § 3.655 
(2004).

	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


